DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4, 5, 8, 9, 13, 15-21, 25, 27-30, 33, 36, 37, and 40 are pending.
Claims 17-21, 25, 27-30, 33, 36, 37, and 40 are withdrawn from consideration as directed to non-elected inventions.
Claims 1, 4, 5, 8, 9, 13, 15, and 16 are presented for examination and rejected as set forth below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon 
Given the ambiguity of the claim, particularly as explained in greater detail above concerning the rejection of Claim 8 as failing to particularly point out and distinctly claim the subject matter falling within the metes and bounds of the invention claimed, the objective scope of the subject matter of Claim 8 cannot accurately be ascertained and therefore will not be treated further on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 9, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (U.S. PGPub. 2011/0014288), in view of Mossel (U.S. PGPub. 2014/0030412), Zongo (EP2792247), Weihrauch (John Weihrauch & Young-Sun Son, The Phospholipid Content of Foods, 60 JAOCS 1971 (1983)), and Schuchardt (Jan Philipp Schuchardt, et al, Incorporation of EPA and DHA Into Plasma Phospholipids in Response to Different Omega-3 Fatty Acid Formulations – a Comparative Bioavailability Study of Fish Oil vs. Krill Oil, 10 Lipids in Health and Disease 145 (2011)).
Applicants claims are directed to encapsulated oil or lipid compositions comprising one or more long-chain polyunsaturated fatty acids (LCPUFAs) having a defined free surface fat content, a defined concentration of phospholipids, in combination with at least a hydrocolloid present in a defined amount relative to water present in the composition.  Dependent Claims 4 
Hansen describes active agents including polyunsaturated fatty acids (PUFAs) microencapsulated within a hydrocolloid for use in, among others, food products. (Abs., [0002; 0027]).  Hansen indicates that PUFA products having surface free fat contents more than 1-2% impairs product quality and quickly deteriorates, providing the skilled artisan a motivation to utilized PUFAs having surface free fat contents falling within, and therefore rendering obvious, those of the instant claims.  [0003; 0017]; see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Oil droplets dispersed in a liquid medium, a.k.a. an oil-in-water emulsion, are described as a suitable form for the encapsulated materials.  [0022].  Fish oils containing a variety of PUFAs are disclosed as suitable active agents.  [0027].  Hydrocolloids useful in such inventions include naturally occurring and modified polysaccharides, as well as hydrocolloids such as sodium octenyl succinate modified starches.  [0029].  Additional agents may suitably be included in the compositions described, including a variety of carbohydrates and carbohydrate alcohols such as glucose, fructose, lactose, dextrin, or maltodextrins.  [0033].

Mossel also describes PUFA compositions encapsulated by octenylsuccinic anhydride-modified starches to provide for increased stability of the compositions so formulated.  [0001-06].  Mossel describes compositions such as emulsions combining unstable materials, including LCPUFAs, octenylsuccinic anhydride-modified starches, and at least one source of reducing sugars having defined dextrose equivalence.  [0007-13; 0016].  In a particular embodiment, Mossel advocates the use of a combination of at least two reducing sugars, the first having a DE of between 20-60, and the second having a DE of between 0-20, duplicating limitations of Claim 16.  [0022].  Mossel suggests the octenylsuccinic anhydride-modified starches be included in amounts of less than 18% of the composition.  [0030].  Oil-in-water emulsions are a particular form of emulsion useful as the compositions described.  [0072].  Fish and krill oils containing a variety of LCPUFAs are particularly described.  [0076-79].  Exemplary reducing sugars useful in the compositions of Mossel include each of the glucose, fructose, lactose, dextrin, or maltodextrins recited by Hansen.  [0092].  
Zongo also describes methods of improving the stability of such compositions by the encapsulation of PUFAs.  [0001].  Zongo describes emulsification as a suitable means of the encapsulation of PUFAs from, for example, a marine oil.  [0017].  Each of the instantly claimed fish and krill oils are particularly described as such marine oils.  [0041-43].  Zongo describes employing modified polysaccharides and related polymers, including natural gums such as the instantly claimed xanthan gum.  [0060-62; 0069].  Zongo indicates that the compositions are preferably to contain between about 5-70% of the natural gum prior to drying.  Zongo does not e.g., Examples 1 and 3, Zongo describes compositions which utilize 18 and 25% natural gums (yielding 9 or 12.5 g gum, respectively) emulsified in 400 or 500g water, respectively.  While this yields hydrocolloid concentrations relative to water content of 2.25% and 2.5%, respectively, applicants are reminded that art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Each of these examples utilize gum concentrations falling within the narrower limitations of permissible gum concentrations Zongo describes.  [0070].  Employing each of the processes of Examples 1 and 3 with alternative gum concentrations described by Zongo, e.g. the lower limit of 5% described, would yield natural gum to water concentrations of 0.625% and 0.5%, values falling within and therefore rendering obvious the “between about 0.05 to about 1%” of Claim 1.  
It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Here, the art establishes that PUFAs, and in particular PUFAs obtained from fish or krill oils, are suitably provided as emulsions and more specifically oil-in-water emulsions for use in food or pharmaceutical products.  These products are improved by encapsulation to protect the PUFA from degradation and to increase the stability of such compositions.  Use of PUFAs having surface free fat content falling within the range claims further abets the improvement of the desired composition stability.  Suitable art-known encapsulating agents include each of the xanthan gum of the instant claims, as well as combinations of each of the instantly claimed octenylsuccinic anhydride-modified starch, particularly when combined with at least two reducing sugars, the first having a DE of between 20-60, and the second having a DE of between 0-20 as set forth by the instant claims.  Ratios of encapsulating hydrocolloids to water, such as the natural gums the xanthan gum of the claims is a member of, falling within the claimed concentrations are also suggested by the art.  On the basis of the art available at the time of the instant application, then, the instant claims appear little more than the predictable use of prior art elements according to their established functions, and prima facie obvious as a result. 
Despite this, nothing of the Hansen, Mossel, and Zongo disclosures address the phospholipid content limitations of instant claim 8.
However, Weihrauch indicates that phospholipids constitute between about 15-80% of the total lipids of fish, suggesting to the skilled artisan that fish oil, entirely composed of lipids of fish, would necessarily address the phospholipid concentrations of Claim 8.  (pg. 1974).  Schuchardt indicates that phospholipid-bound omega-3 fatty acids such as the EPA and DHA of See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”).

Response to Arguments
Applicant's arguments filed 11 January 2022 have been fully considered but they are not persuasive.
Applicants arguments concerning the rejection of Claim 8 under 35 U.S.C. 112(b), that appending the term “about” to the range recited fails to address the issue the examiner brought to applicants’ attention, namely that the phospholipids “comprise at least” the range recited.  Customarily, the phrase “at least” designates as an endpoint the lower threshold of a range.  Here, the language “at least about 5-55%” sows confusion as to where, exactly, the endpoint of the range is to be found.  As a result, the metes and bounds of the claim are unclear to the skilled artisan, particularly when considered in view of the “at least about 20% phospholipids” newly recited by Claim 1, from which Claim 8 depends.  Applicants arguments are unpersuasive and the rejection of Claim 8 as indefinite stands.
In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362 (Fed. Cir. 1997)  ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  Applicants assertion that hindsight reasoning was employed is likewise per se unpersuasive.  Applicants are reminded that improper hindsight is forbidden in the obviousness analysis: "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper."  In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  Here, nothing more than the teachings of Zongo are relied on to reach the xanthan gum concentrations claimed.
Applicants arguments concerning the phospholipid concentrations suggested by the teachings of Weihrauch are unpersuasive.  Applicants assert that a skilled artisan would understand that  phospholipids may be refined out of fish or krill oils.  However, as set forth above, despite whatever shortcomings applicants may feel are associated with phospholipid rich PUFA compositions, the art establishes that phospholipid rich PUFA oil compositions are known to impart desirable benefits to compositions containing EPA and DHA, and their use remains obvious thereby.  A given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.  Medichem, SA v. Rolabo, SL, 437 F.3d 1157, 1165 (Fed. Cir. 2006).
Applicants arguments concerning the hydrocolloid concentrations, encapsulation efficiency of the hydrocolloids and oils of the instant claims are unpersuasive.  As a threshold matter, applicants arguments concerning emulsion size are unpersuasive as no particular emulsion size is claimed.  Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988).  Hansen itself establishes that combinations of PUFAs and hydrocolloids improves encapsulation efficiency and stability of the compositions so formulated.  Hansen [0002; 0010; 0017; 0020].  “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.”  In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967), see also In re Skoner, 517 F.2d 947, 950 (CCPA 1975).  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Evidence of unexpected results must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  See In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”).  “[A]ppellants have the burden of explaining the data…they proffer as evidence of non-obviousness.”  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Here, no such data has been provided, and the claims stand rejected as a result.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613